                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


THEODORE MCCLAIN,                                2:19-cv-10700

                 Plaintiff,              HON. TERRENCE G. BERG

      v.
                                         ORDER SUSTAINING IN
DALEN PATRICK HANNA,                   PART AND OVERRULING IN
HANNA LAW PLLC,                          PART OBJECTIONS TO
HANNA LLP,                                   REPORT AND
           Defendants.                    RECOMMENDATION


     Plaintiff Theodore McClain filed this lawsuit alleging violations of
the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

seq., and Michigan Regulation of Collection Practices Act, Mich. Comp.

Laws § 445.252(e) et seq., by Defendants Dalen Patrick Hanna, an

attorney, and his law firm, identified as Hanna PLLC, and Hanna LLP.

Specifically, McClain alleged that Defendants sent him letters and

telephoned him in order to collect a time-barred debt. This Court

ultimately entered judgment on McClain’s individual claims consistent

with Rule 68 of the Federal Rules of Civil Procedure and dismissed the

class action claims without prejudice, on mootness grounds. See ECF No.

26 (Court’s May 31, 2019 Order). McClain appealed that decision to the

Sixth Circuit. Because McClain is entitled to reasonable attorney’s fees

and costs as the prevailing plaintiff in a FDCPA action, Defendants

                                   1
preemptively filed a motion asking the Court to limit McClain’s

reasonable attorney’s fees to $750.00. The amount of $432.40 in costs

McClain seeks is not in dispute. ECF No. 30. The case is now before the

Court on Magistrate Judge Stafford’s Report and Recommendation, ECF
No. 38, recommending that McClain’s request for attorney’s fees in the

amount of $1,016.00 for attorney John Evanchek and $11,720.00 for

attorney Curtis Warner, in addition to $423.40 in costs, be deemed
reasonable. Defendants also file objections to that Report and

Recommendation. ECF No. 40. For reasons discussed herein, the Court

will sustain Plaintiff’s first objection to the Report and Recommendation,

which questions whether the hours counsel spent preparing McClain’s

response to the motion to determine attorney’s fees was in fact

reasonable. The remaining objections will be overruled. Plaintiff’s
request for an additional $2,680 in fees incurred in responding to

Defendants’ objections to the Report and Recommendation will be denied.

                              BACKGROUND

      On March 15, 2019, Defendants sent McClain a tender of Rule 68

judgment “offer[ing] to allow Judgment to be entered against them and

in favor of Plaintiff . . . as to all counts of Plaintiff’s complaint,” including

actual damages and statutory damages, as well as “Plaintiff’s costs

accrued to-date” and “Plaintiff’s reasonable attorney fees as determined

by the Court.” ECF No. 14-2. Four days later, on March 19, 2019, McClain

filed a motion seeking to certify a class of plaintiffs who had received
                                       2
letters from Defendants from March 8, 2018 through and including

March 9, 2019.1 See ECF No. 13, PageID.48–49. That same day, McClain

also filed a notice communicating his acceptance of Defendants’ offer of

individual judgment. ECF No. 14. Consistent with this accepted offer of

judgment, this Court entered judgment on McClain’s individual claims

and dismissed his putative class claim without prejudice on mootness

grounds. See ECF Nos. 26, 29. The Amended Judgment expressly
provides that individual judgment is entered in McClain’s favor against

Defendants for actual damages in the total amount of $600; statutory

damages in the amount of $1,501.00; Plaintiff’s costs accrued to-date; and
“Plaintiff’s reasonable attorney’s fees, to be determined by the Court

upon review of briefing from counsel outlining the legal and factual basis

for the requested amount of fees or, in the alternative a joint stipulation
by the parties as to the amount of attorney’s fees.” ECF No. 29.

      Although the parties engaged in some negotiation about what

amount of attorney’s fees would be reasonable, they were unable to reach

an agreement. Consequently, Defendants filed a motion asking that the

Court award no more than $750.00 in attorney’s fees. ECF No. 30.



1 More specifically, the proposed class included individuals who received letters from
Defendants during this period that: (1) included an amount of interest or attorney’s
fees or collection fees not provided for in the underlying contract; (2) concerned debts
that had accrued more than six years before Defendants sent the letter; or (3) who
requested verification from Defendants, disputed the debt, or made a payment on the
debt and were not sued by Defendants within 60 days of the date the letter was sent.
ECF No. 13, PageID.48–49.
                                           3
McClain, however, seeks a total attorney’s fee award of $12,736.00, in

addition to $423.40 in costs. These requested fees are comprised of 3.2

hours of work by John Evanchek at an hourly billable rate of $322.00,

and 29.3 hours of work by Curtis Warner at an hourly billable rate of
$400. ECF No. 31, PageID.372 (Pl.’s Resp.). Although Plaintiff’s counsel

avers that these fees are reasonable and were accrued only through

litigating McClain’s individual claims and responding to the motion to
determine attorney’s fees, ECF No. 31, PageID.388, Defendants assert

that the fees are “illegal and unreasonable.” ECF No. 30, PageID.353.

     Defendants’ motion to limit the award of reasonable attorney’s fees,

ECF No. 30, was referred to Magistrate Judge Elizabeth A. Stafford. She

ultimately issued a Report and Recommendation, ECF No. 38, concluding

that both Evanchek and Warner’s requests for attorney’s fees in the
respective amounts of $1,016.00 and $11,720.00 are reasonable, and that

Warner should also be awarded costs in the amount of $423.40.

Defendants filed timely objections to that Report and Recommendation,

ECF No. 40, which Plaintiff’s counsel responded to, ECF No. 41.

                             DISCUSSION

     The law provides that either party may serve and file written

objections to a magistrate judge’s report and recommendation “[w]ithin

fourteen days after being served with a copy.” 28 U.S.C. § 636(b)(1). In

addition to being timely, in order to be considered by the district court,

objections to a report and recommendation must be specific. Thrower v.
                                    4
Montgomery, 50 F. App’x 262, 263 (6th Cir. 2002). “[A]n objection to the

report in general is not sufficient and results in waiver of further review.”

Id. (citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In fact, “[a]

general objection is considered the equivalent of failing to object entirely.”
McCready v. Kamminga, 113 F. App’x 47, 49, 2004 WL 1832903 (6th Cir.

2004). Additionally, objections to a report and recommendation should

not be used as a vehicle to rehash arguments previously made by the
objecting party. See Ervin v. Comm’r of Social Sec., No. 11–13776, 2012

WL 4427987, at *1 (E.D. Mich. Sep. 25, 2012). A district court “is not

obligated to address objections which are merely recitations of the

identical arguments made before the magistrate judge . . . [where] the

objections fail to identify the specific errors in the magistrate judge’s

proposed recommendations.” Walton v. Unum Life. Ins. Co. of Am., No.
16012518, 2017 WL 4161109, *1 (E.D. Mich. Sep. 20, 2017) (internal

punctuation omitted) (emphasis in original) (quoting Camardo v. Gen.

Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382

(W.D.N.Y. 1992) (stating that recitations of previously made, identical

arguments constitute insufficient objections)). After reviewing the report

and recommendation, any objections, and relevant briefing by the

parties, the district court must make a “de novo determination of those

portions of the report . . . to which objection is made.” 28 U.S.C. §

636(b)(1)(c). The court is not obligated to independently review portions


                                      5
of the record which neither party has timely or specifically objected to.

See Thomas v. Arn, 474 U.S. 140, 149–52 (1985).

      The FDCPA mandates the award of reasonable attorney’s fees and

costs to a prevailing consumer.2 Dowling v. Litton Loan Servicing LP, 320
F. App’x 442, 446 (6th Cir. 2009) (citing 15 U.S.C. § 1692k(a)(3)). The

Sixth Circuit has described a reasonable attorney’s fee as “one that is

adequately compensatory to attract competent counsel yet which avoids

producing a windfall for lawyers.” Geier v. Sundquist, 372 F.3d 784, 791

(6th Cir. 2004) (quoting Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir.

1999)). Determining a reasonable fee involves first “calculating the
product of ‘a reasonable hourly rate’ and ‘the numbers of hours

reasonably expended on the litigation.’” Dowling, 320 F. App’x at 446

(quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). This product is
known as the “lodestar.” Garner v. Cuyahoga Cty. Juvenile Court, 554

F.3d 624, 642 (6th Cir. 2009). The Supreme Court has recognized a

“strong presumption” that the lodestar amount is a “reasonable”
attorney’s fee. Pennsylvania v. Del. Valley Citizens’ Council for Clean Air,

478 U.S. 546, 565 (1986).

      Consistent with governing law, this Court has reviewed the parties’

briefing on Defendants’ motion to limit McClain’s award of reasonable


2The Sixth Circuit has stated that a plaintiff who accepts a Rule 68 offer of judgment
may be considered a prevailing party for purposes of the FDCPA and is therefore
entitled to an award of reasonable attorney’s fees. See McGraw-Hill Global Educ.,
LLC v. Jones, 714 F. App’x 500, 504 (6th Cir. 2017).
                                          6
attorney’s fees and costs, ECF No. 30, as well as Magistrate Judge

Stafford’s Report and Recommendation, ECF No. 38, Defendants’

objections thereto, ECF No. 40, and McClain’s response, ECF No. 41. It

will now address each of McClain’s objections in turn.

     A. Objection 1: the $7,440.00 in attorney’s fees incurred in
        responding to Defendants’ motion to determine
        attorney’s fees is excessive
     Defendants first take issue with Magistrate Judge Stafford’s

finding that the 18.6 hours and $7,440.00 in attorney’s fees Plaintiff’s
counsel claims to have incurred in responding to Defendant’s motion to

determine attorney’s fees is unreasonable because it accounts for more

than half the total attorney’s fee award sought by McClain. See ECF No.
40, PageID.676–78. The Court agrees.

     Attorney Curtis Warner contends he spent 18.6 hours formulating,

researching, drafting, editing, and formatting McClain’s response to

Defendants’ motion to determine attorney’s fees. See ECF No. 31-3,

PageID.426–27 (Curtis Warner Decl. and Time Sheet). As pointed out by

Defendants, this is almost twice as much time as Warner says he spent
developing this case in the first instance, drafting and revising the

complaint, corresponding with opposing counsel, and drafting a proposed

amended judgment. See ECF No. 31-3, PageID.426–27. The Court finds

that it was not reasonable for Warner to spend more than 13 attorney

hours preparing his response to the motion for attorney’s fees.


                                   7
Accordingly, the Court will reduce the total number of attorney hours

Warner requests that he be compensated for (29.3 hours) by the

difference between the 18.6 hours Warner states he spent working on the

attorney’s fee response and the 13 hours this Court considers reasonable,
which is 5.6 hours. The Court therefore finds Warner should be

compensated for 23.7 hours of attorney time. According to the lodestar

method, multiplying 23.7 hours by Warner’s hourly rate of $400—which
this Court finds reasonable—Warner will be awarded $9,480.00 in

attorney’s fees.

     B. Objection 2: Plaintiff’s counsel has not properly audited
        billings to separate work billed on class versus individual
        claims.
     Plaintiff’s second objection to the Report and Recommendation is

that the Magistrate Judge failed to make proper inquiry into Warner and

Evanchek’s billing records to determine whether they are improperly

seeking attorney’s fees for time spent working on the class-action
components of this litigation, which were unsuccessful. ECF No. 40,

PageID.678–79. It is apparent from the Report and Recommendation,

however, that Magistrate Judge Stafford examined both counsel’s time

sheets in detail and concluded that the hours claimed by Evanchek and

Warner “do not relate to their unsuccessful class claims.” See ECF No.

38, PageID.665–66 (Report and Recommendation) (providing pin-cites to
the billing time sheets of both Plaintiff’s counsel). This Court has


                                   8
independently reviewed the time sheets and related briefing and agrees

with the Magistrate Judge that Plaintiff’s counsel do not appear to be

seeking compensation for any time spent litigating their unsuccessful

class-action claims. Defendants’ second objection is therefore overruled.
      C. Objection 3: Failure to apply the Johnson factors

      Next, Defendants object that Magistrate Judge Stafford should

have applied the twelve so-called Johnson factors to adjust downward the
amount of attorney’s fees awarded. The Court disagrees, finding that the

lodestar method in this case identified a generally reasonable attorney’s

fee award, which this Court will slightly reduce based on what it

considers an unreasonable amount of time spent on Plaintiff’s response

to Defendants’ motion to determine attorney’s fees. See supra pp. 7–8.

The Johnson factors are generally incorporated into the lodestar method
and the Magistrate Judge was not required to specifically apply them to

the facts of this case. Defendants’ third objection is therefore overruled.

      The Supreme Court has repeatedly stated that “[t]he primary

concern in an attorney fee case is that the fee award be reasonable.” Blum

v. Stenson, 465 U.S. 886, 893 (1984). Courts have also held that once the

lodestar figure is calculated, an upward or downward adjustment may be

warranted based on twelve factors first identified in Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).3 See Hensley


3
 The Johnson factors are: “(1) the time and labor required; (2) the novelty and
difficulty of the question; (3) the skill requisite to perform the legal service properly;
                                            9
v. Eckerhart, 461 U.S. 424, 434 n.9 (1984) (applying the Johnson factors).

“The Supreme Court, however, has limited the application of the Johnson

factors, noting that ‘many of these factors usually are subsumed within

the initial calculation of hours reasonably expended at a reasonable
hourly rate.’” Geier, 372 F.3d at 792 (quoting Hensley, 461 U.S. at 434

n.9). The Johnson factors are therefore just factors “that trial courts may

consider when calculating reasonable awards of attorneys’ fees.”
Graceland Fruit, Inc. v. KIC Chemicals, Inc., 320 F. App’x 323, 329, 2008

WL 4949151 (6th Cir. 2008). See Blanchard v. Bergeron, 489 U.S. 87, 91

n.5 (1989) (describing the Johnson factors as useful considerations to

take into account when determining whether a fee award is reasonable);

McCann v. Coughlin, 698 F.2d 112, 130 (2d Cir. 1983) (citing the Johnson

factors as “other relevant factors in determining the size of a fee award”).
      Here, Magistrate Judge Stafford cited and briefly addressed the

Johnson factors. ECF No. 38, PageID.661–62. Although she did not

specifically apply each of the twelve factors to the attorney’s fees

requested by Plaintiff’s counsel in this case, referencing instead the

“strong presumption” that the lodestar figure is reasonable, ECF No. 38,

PageID.662 (quoting Perdue v. Kenny A. ex. Rel. Winn, 559 U.S. 542, 553


(4) the preclusion of other employment by the attorney due to acceptance of the case;
(5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
imposed by the client or the circumstances; (8) the amount involved and the results
obtained; (9) the experience, reputation, and ability of the attorney; (10) the
‘undesirability’ of the case; (11) the nature and length of the professional relationship
with the client; and (12) awards in similar cases.” Johnson, 488 F.2d at 717–19.
                                           10
(2010)), the factors plainly informed her analysis of the reasonableness

of Plaintiff’s requested fees. The Magistrate Judge was not required to

expressly analyze the Johnson factors because the lodestar amount in

fact incorporates those factors. Project Vote v. Blackwell, No. 1:06–CV–
1628, 2009 WL 917737 (N.D. Ohio Mar. 31, 2009) (“Here, however, the

Court finds that the lodestar already incorporates the twelve Johnson

factors and ultimately represents a reasonable attorneys’ fee award for
Plaintiffs.”). The prevailing concern in assessing attorney’s fees is their

reasonableness, and the Magistrate Judge in this case conducted a

thorough analysis of the requested fees’ reasonableness. See City of

Burlington v. Dague, 505 U.S. 557, 562 (1992) (“We have established a

‘strong presumption’ that the lodestar represents the ‘reasonable’ fee.”)

(citation omitted). Additionally, the Court does not find that detailed
application of the Johnson factors to this case would warrant any

downward departure from the lodestar amount. For these reasons,

Defendants’ third objection is overruled.

      D. Objection 4: Failure to account for re-use of extensive
         prior work
      Defendants’ fourth objection is that the Magistrate Judge did not

diligently audit Warner’s invoices to determine the number of hours he

spent drafting the complaint and subsequent briefing because she did not

consider Warner’s previous experience with FDCPA cases. The Court

finds, first, that this objection fails to identify with requisite specificity

                                     11
the precise finding of fact or law with which Defendants take issue.

Additionally, Defendants do not cite any law for the proposition that

attorney’s fees should be reduced where the attorney has extensive prior

experience practicing in an area of law and consequently has access to
past briefing in similar cases. Moreover, the Court finds that the

Magistrate Judge ably analyzed the time sheets provided by Plaintiff’s

counsel and regarding the reasonableness of the time spent on this case
by Plaintiff’s counsel was essentially correct, but for the slight reduction

in the hours Warner may claim for time spent on the attorney’s fees

response brief. There is nothing in the record to indicate that Warner’s

time sheets are inaccurate. This objection is overruled.

     E. Objection 5: “Inapplicable            considerations       of   the
        magistrate’s report”
     Finally, Defendants object that the Magistrate Judge improperly

considered extraneous information about the case in assessing the

reasonableness of Plaintiff’s requested attorney’s fees. Specifically,

Defendants suggest that the over-zealous nature of the demand letters

they sent in efforts to gather an uncollected debt “clouded [the Magistrate

Judge’s] consideration of the specific issue of a fair and reasonable

determination of attorney fees, under the FDCPA.” ECF No. 40,

PageID.681. The Court finds no basis for this objection in the language
of the Report and Recommendation, or anywhere else in the record.

Magistrate Judge Stafford thoroughly reviewed the time sheets provided

                                    12
by Plaintiff’s counsel, as well as the briefing provided by each party on

the attorney’s fees question and reached the conclusion—supported by

analysis of relevant facts and law—that the fees requested by Plaintiff

are reasonable. This objection is overruled.
                            CONCLUSION

     For these reasons, Defendants’ objections (ECF No. 40) are

OVERRULED IN PART and SUSTAINED IN PART, and the Report
and Recommendation (ECF No. 38) is ACCEPTED AND ADOPTED IN

PART as the opinion of the Court and MODIFIED IN PART.

Accordingly, Defendants’ motion to determine attorney’s fees (ECF No.

30) is DENIED. Plaintiff’s counsel John Evanchek is awarded $1,016.00

in attorney’s fees. And Plaintiff’s counsel Curtis Warner is awarded

$9,480.00 in attorney’s fees and $423.40 in costs. Plaintiff’s request for
an additional $2,680 in fees incurred in responding to Defendants’

objections to the Report and Recommendation is DENIED.


Dated: December 30, 2019          s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                   13
